Title: Certificate for Rolandeau, 13 December 1777
From: Franklin, Benjamin
To: 


Passy, near Paris, Dec. 13. 1777
This may certify whom it may concern, that M. Rolandeau, a Lieutenant in the 5th Regiment of the State of Carolina, came to France on some Affairs of Importance which indispensibly requir’d his Presence, and so suddainly that he had not an Opportunity of obtaining his Congé. Of this I am well assured by Persons of great Honour and Distinction here. And as he takes this first Occasion of returning to his Duty, I hope and request that he may be receiv’d and employ’d in the Continental Service, as heretofore.
B. Franklin
One of the Commissioners from the United States.
